             Case 1:21-cv-00527-BAH Document 10 Filed 06/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     |
JEREMY BORDEN,                                       |
                                                     |
Plaintiff,                                           |
                                                     |
v.                                                   |        Civil Action No. 21-0527 (BAH)
                                                     |
U.S. DEPARTMENT OF HOMELAND                          |
SECURITY,                                            |
                                                     |
Defendant.                                           |
                                                     |

                                  JOINT STATUS REPORT

        Pursuant to the Court’s April 26, 2021, Minute Order, Defendant U.S. Department of

Homeland Security (“DHS”), on behalf of its component U.S. Immigration and Customs

Enforcement (“ICE”), including Homeland Security Investigations (“HSI”), and the HSI Cultural

Property, Art and Antiquities Program (“HSI – Antiquities Program”), and Plaintiff Jeremy Borden

(“Plaintiff”), by and through undersigned counsel, respectfully submit this Joint Status Report.

                                         BACKGROUND

1.      The Complaint in this action is brought under the Freedom of Information Act (“FOIA”)

        and concerns seven separate FOIA requests submitted by Plaintiff to ICE.

                           CURRENT STATUS OF PROCESSING

Request No. 1 1 – Tracking No. 2020-ICFO-29572

2.      The search has been completed.




1
 Defendant has added these headings with “FOIA Request” numbers to allow for easy reference
to the requests throughout the litigation.
        Case 1:21-cv-00527-BAH Document 10 Filed 06/02/21 Page 2 of 3




Request No. 2 – Tracking No. 2020-ICFO-32467

3.    The search has been completed.

Request No. 3 – Tracking No. 2020-ICFO-29881

4.    The search has been completed.

Request No. 4 – Tracking No. 2020-ICFO-29888

5.    In the parties’ first Joint Status Report, DHS reported that it would complete the search for

      records responsive to this request no later than May 31, 2021. Defendant has now

      completed its search for records responsive to this request and has confirmed that DHS will

      claim Exemption 7A to withhold all such records because the case underlying this FOIA

      request is still open and the investigation is still active, and harm could reasonably be

      expected to result if the requested records or information were disclosed.

Request No. 5 – Tracking No. 2020-ICFO-29891

6.    The search has been completed.

Request No. 6 – Tracking No. 2020-ICFO-29895

7.    The search has been completed.

Request No. 7 – Tracking No. 2020-ICFO-29908

8.    As reported in the last Joint Status Report, the search is complete with respect to any

      electronic records in the possession of ICE, including HSI and HSI – Antiquities

      Program. However, ICE remains unable to retrieve the physical case file, as it has been

      archived in the Federal Records Center and, given the pandemic, the Federal Records

      Center is not retrieving non-emergency records at this time. Defendant does not know when

      the Federal Records Center will resume retrieval of non-emergency records.




                                               2
         Case 1:21-cv-00527-BAH Document 10 Filed 06/02/21 Page 3 of 3




                             PROCESSING AND PRODUCTION

9.     Consistent with schedule identified in the parties last Joint Status Report, ICE issued its

       first FOIA response in this litigation on or about May 14, 2021.

10.    ICE intends to continue processing 500 pages per month until all potentially responsive

       records have been processed and will also continue to issue monthly responses on the 14th

       day of the month or, if the 14th falls on a weekend or holiday, the next business day.

11.    The parties anticipate the final FOIA response will be issued on or about August 16, 2021.

                                   PROPOSED NEXT STEPS

12.    The parties request that the Court issue an Order instructing the parties to file a Joint Status

       Report on or before August 30, 2021, at which time the parties will report as to whether

       there are any disputes remaining and shall propose a schedule for further proceedings.

Date: June 2, 2021                              Respectfully submitted,

 /s/ Allison M. Zieve                           CHANNING D. PHILLIPS
 Allison M. Zieve                               D.C. Bar 415793
 D.C. Bar No. 424786                            Acting United States Attorney
 Wendy Liu
 D.C. Bar No. 1600942                           BRIAN P. HUDAK
 Public Citizen Litigation Group                Acting Chief, Civil Division
 1600 20th Street NW
 Washington, DC 20009                           By: /s/ April Denise Seabrook
 (202) 588-1000                                 APRIL DENISE SEABROOK
                                                D.C. Bar No. 993730
 Rachel Clattenburg                             Assistant United States Attorney
 D.C. Bar No. 1018164                           555 4th Street, N.W.
 Levy Firestone Muse LLP                        Washington, D.C. 20530
 1701 K Street NW                               (202) 252-2525
 Suite 350                                      April.Seabrook@usdoj.gov
 Washington, DC 20006
 (202) 845-3215                                 Counsel for Defendant

 Counsel for Plaintiff




                                                  3
